442 F.2d 362
Nancy Jewell CROSS, Plaintiff-Appellant,v.BOARD OF SUPERVISORS, SAN MATEO COUNTY, et al., Defendants-Appellees.
No. 24137.
United States Court of Appeals, Ninth Circuit.
April 23, 1971, Rehearing Denied June 11, 1971.

Nancy Jewell Cross, in pro. per.
Cooper, White & Cooper, Richard J. Archer, James J. Garrett, of Morrison, Foerster, Holloway, Clinton & Clark, O'Connor, Cohn & Lynch, Cyril Viadro, San Francisco, Cal., Norman S. Menifee, Redwood City, Cal., for appellees.
Before MADDEN,1 Judge of the United States Court of Claims, and BROWNING and TRASK, Circuit Judges.
PER CURIAM:


1
After careful consideration of the arguments and authorities cited by appellant, we are satisfied that the action was properly dismissed for the reasons stated in the district court's thorough opinion.  See 326 F.Supp. 634 (N.D.Calif.1968).


2
The judgment is affirmed.



1
 Honorable J. Warren Madden, Judge of the United States Court of Claims, sitting by designation